DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark C. Johnson on 08 February 2022.
The application has been amended as follows:
 	The following claims have been amended as follows:
 - -
1 (currently amended).  A sensor-based system for non-invasive examination of a user’s blood environment parameters comprising:
at least four user-input sensors (1, 2, 3, 4) consisting essentially of a first sensor (1) operably configured to measure a partial pressure of O2 in a user’s blood, a second sensor (2) operably configured to measure a partial pressure of CO2 in the user’s blood, a third sensor (3) operably configured to measure a temperature of the user, and a fourth sensor (4) operably configured to measure a hemoglobin content in the user’s blood;
an 
, the user’s blood environment parameters includes acidobasic and ionic equilibrium of blood gases, or parameters derived from acidobasic and ionic equilibrium of blood gases, the computing unit (9) comprising: 
a non-transitory memory including a mathematical software application, and 
a processor operably configured to execute the mathematical software application, the processor further configured to calculate, the use ofthe mathematical software application, the user’s blood environment parameters by 


the computing unit (9) includes an output (13) into the 

5 (currently amended).  The system for non-invasive examination of a user’s blood environment parameters according to claim 4, wherein:
the mathematical model of the user’s internal environment serves as the basis for a wherein the determination of Chlorine and Sodium values are mathematically modeled by a 

6 (currently amended).  The system for non-invasive examination of a user’s blood environment parameters according to claim 4, wherein:
the mathematical model of user’s internal environment serves as the basis for the determination of other parameters of the user’s blood, including sugar, urea contents, and blood osmolality, which is provided by the following formula:
Osmolality = 2Na + urea + sugar /glycaemia/. 

7 (currently amended).  The system for non-invasive examination of a user’s blood environment parameters according to claim 1, further comprising:
the at least four user-input sensors (1, 2, 3, 4) consisting essentially of the first sensor (1) operably configured, using a transcutaneous electrode with the first sensor, to measure a partial pressure of O2 in the user’s blood and the second sensor (2) operably configured, using a transcutaneous electrode with the second sensor, to measure the partial pressure of CO2 in the user’s blood.

 - -
















Response to Amendment
3.	According to the Amendment, filed 28 January 2022, the status of the claims is as follows:
Claims 1-4 and 7 are currently amended; and
Claims 5 and 6 are as originally filed.
4.	The objections to claims 1-3 for minor informalities are withdrawn in view of the Amendment, filed 28 January 2022.
5.	The rejection of claims 1-7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in view of the Amendment, filed 28 January 2022.
Response to Arguments
6.	Applicant’s arguments, see Remarks, pp. 5-8, filed 28 January 2022, with respect to the rejection of claims 1-7 a under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e. abstract idea, without significantly more, have been fully considered, and are persuasive in view of the Amendment, filed 28 January 2022.  Therefore, the rejection has been withdrawn.  
Allowable Subject Matter
7.	Claims 1-7 are allowed.
8.	The following is an examiner’s statement of reasons for allowance:  
As to Claims 1-7, the closest prior art reference is Mills, U.S. Patent No. 5,978,691 A (“Mills”).  However, Mills does not use the claimed combination of four user-input sensors and the measured data obtained by these sensors. Specifically, Mills does not disclose a noninvasive sensor for measuring the partial pressure of O2 in patient’s blood, a noninvasive sensor of partial pressure of CO2 in patient’s blood. Mills only suggests (Abstract, col 5, In 1-10 etc.) that several blood parameters including partial pressure of oxygen and partial pressure of carbon dioxide could be determined, e.g. calculated or estimated, but not sensed by sensors. Furthermore, base claim 1 includes the term “consisting essentially of” which limits the scope of the claim(s) to the specified structural elements and those that do not materially affect the basic and novel characteristic(s) of the claimed invention.  The claimed combination consisting essentially of the four claimed sensors are critical to the invention in order to significantly improve the accuracy of the computed values (see para. [0003]-[0010] of the specification).
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732. The examiner can normally be reached Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        02/08/2022